Citation Nr: 1209866	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in April 2008.  The Veteran requested a Board hearing; however, he withdrew his hearing request in a January 2011 submission.


FINDING OF FACT

Colon cancer was not manifested during service or within the first post service year, and is not otherwise related to the Veteran's active service or his service-connected status post gastrectomy and antrectomy and bilateral truncal vagotomy.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the Veteran's claim of service connection for colon cancer, VA satisfied its duties to the Veteran in a VCAA letter issued in September 2006.  The letter predated the January 2007 rating decision.  Thereafter, in May 2011, VA issued another VCAA letter pertaining to his secondary service connection claim.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claim. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In June 2011, a VA examiner reviewed the claims folders and offered an etiological opinion  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection is in effect for status post gastrectomy and antrectomy and bilateral truncal vagotomy, currently rated 40 percent disabling.  The Veteran asserts that his colon cancer is due to this service-connected disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board notes that there is no probative medical evidence to support any assertion that his colon cancer is due to his period of service, or manifested during service.  Based on the medical evidence of record, his colon cancer was diagnosed in 2006, thus many years after separation from service.  Moreover, the Veteran has not claimed that his colon cancer is due to service, but rather claims that it was caused or aggravated by his status post gastrectomy and antrectomy and bilateral truncal vagotomy. 

Service treatment records reflect that the Veteran underwent a gastrectomy, antrectomy and bilateral truncal vagotomy for intractable ulcer disease, and service connection is in effect for post-operative residuals.  Post-service medical records reflect that he underwent a low anterior resection of his bowel with primary anastomosis for tibial villous adenoma in April 2006.  A June 2011 VA examiner reviewed the claims folder and reviewed medical literature to search for a possible connection between gastrectomy, antrectomy and vagotomy and subsequent development of colon cancer.  The examiner stated that there is no recognized increased risk of colon cancer after gastrectomy, antrectomy and bilateral truncal vagotomy.  The examiner diagnosed colon cancer with tubulovillous adenoma apparently curative after low anterior resection of the bowel.  The examiner opined that the Veteran's colon cancer was not caused by or the result of the risks of his colon cancer increased by undergoing gastrectomy, antrectomy and bilateral truncal vagotomy.  This is based on careful review of the medical literature seeking which does not reveal any increased risks after surgery such as the Veteran had.  

The Board accepts the June 2011 VA examiner's opinion that his colon cancer is not caused by or aggravated by his status post gastrectomy and antrectomy and bilateral truncal vagotomy.  As detailed, the VA examiner reviewed the claims folder and medical literature and concluded that his colon cancer was not caused by or the result of the risks of his colon cancer increased by undergoing gastrectomy, antrectomy and bilateral truncal vagotomy.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there are no other opinions of record with regard to the etiology of his colon cancer.

The Board has considered the Veteran's contention that a relationship exists between colon cancer and status post gastrectomy, antrectomy and bilateral truncal vagotomy.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In this capacity, the Board finds the Veteran is not competent to provide an opinion that his colon cancer was due to his status post gastrectomy, antrectomy and bilateral truncal vagotomy as he does not have the requisite medical expertise.  This is not an easily recognizable condition and its etiology is not readily apparent to a lay person.  The opinion of record reflects that his colon cancer is not caused by or a result of his status post gastrectomy, antrectomy and bilateral truncal vagotomy.  Such medical question requires an opinion by an examiner with medical expertise, and is not capable of being proffered by a layperson.  The Veteran's opinion is outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his colon cancer is not caused by or aggravated by his service-connected disability. 

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the June 2011 VA medical examiner (based on a review of the claims file) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for colon cancer.


ORDER

Entitlement to service connection for colon cancer is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


